DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-12 are pending.  Claims 1-12 are rejected herein.  This is a first action on the merits.
Terminology
The claims define the particle size distribution of the chromatography packing material in terms of “an identity coefficient”.  The identity coefficient is defined in claim 12.  This term was not found in common use in the prior art.  Most of the prior art uses the concepts of standard deviation or coefficient of variation (which is just the standard deviation divided by the mean).  The Applicant’s identity coefficient can be expressed in terms of coefficient of variation by noting that since particles in the range 75% to 25% by volume account for 50% of the total volume, they will occur within 1.41 standard deviations of the mean.  Therefore, M = 1.41σ where M is the mean and σ is the standard deviation.  Therefore the meet the Applicant’s specific requirement of a coefficient of identity of not more than 1.15 requires (σ+1.41M)/(σ-1.41m)≤1.15 or a coefficient of variation (σ/M) ≤ .0495.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:  Claim 1 recites “an identity coefficient (75%/25% ratio of particle total volume) in a particle size distribution”.  This terminology is not in common use such that the scope of the claim is clear to one having ordinary skill in the art.  It therefore needs to be fully defined and the defining language in claim 12 should be incorporated into the independent claim so that the scope of the claim is clear.  The 
Regarding claim 6:  Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 6 does not recite a clear set of steps that produces a defined result, therefore the method is indefinite.  The claim does not recite any method steps at all.  This claim has not been further examined.
Regarding claim 7:  Similar to claim 6, claim 7 also does not contain any defined method steps.
Regarding claim 8:  Claim 8 also does not contain any method steps.  It recites “the liquid chromatography analysis method, but no method steps are set forth.
Regarding claim 8:  Claim 8 recites “(polystyrene-equivalent values)”.  This phrase appears to be critical to the meaning of the claim.  It should be included without the parentheses so that it is clear that the term is within the scope of the claim.
Regarding claim 9:  Claim 9 defines an elution volume and a flow rate, but still does not positively recite any method steps.
Regarding claim 10:  Claim 10 specifies a mobile phase, but does not set forth any method steps.
Regarding claim 11:  Claim 11 specifies a flow rate, but does not set forth any method steps.
Regarding claims 2-12:  These claims are rejected as indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 and 3-12 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by TOMITA et al. (JP 63079064).  Please note that a human translation has been provided for TOMITA and all references are to the attached human translation.
Regarding claim 1:  TOMITA discloses:  liquid chromatography packing material (page 3 para. 2 “filler agent”) that uses crosslinked polymer particles (page 5 para. 3), wherein a volume average particle size of the crosslinked polymer particles is at least 2 µm but not more than 10 µm (page 22 para. 2 gives a mean value of 4.95 µm), an amount of fine particles having a particle size of 1 µm or less among the crosslinked polymer particles is less than 1% by volume (para 22 para. 2 gives a standard deviation of .15 µm.  Three standard deviations away from the mean will account for less than .3% by number of the particles which is 4.95-.15*3= 4.5 µm.  Therefore the total amount by volume, which will be less than by number since one is counting the smallest particles, of particles 1 µm or smaller will be far less than 1%.) and an identity coefficient (75%/25% ratio of particle total volume) in a particle size distribution is not more than 1.15 (Page 22 para. 2 gives a mean, M = 4.95 µm and a standard deviation σ = .15 µm.  This gives a coefficient of variation σ/M of .03.  This is within the bounds for the identity coefficient as discussed in the “terminology” section.)
Regarding claim 3:  TOMITA discloses:  the crosslinked polymer particles are composed of a styrene-divinylbenzene copolymer (page 21 last para.).
Regarding claim 4:  TOMITA discloses:  A liquid chromatography packed column comprising the liquid chromatography packing material according to claim 1 (the 
Regarding claim 5:  TOMITA discloses: the housing of the liquid chromatography packed column has an inner diameter of not more than 8.0 mm (page 22 para 4) and a length of not more than 300 mm (page 22 para. 4).
Regarding claim 7:  TOMITA discloses: a separation mode for the liquid chromatography analysis method is size exclusion chromatography (gel permeation chromatography as discussed on page 22 is a type of size exclusion chromatography) for analyzing a polymer sample (page 23 para. 3). 
Regarding claim 8:  TOMITA discloses: during size exclusion chromatography using the liquid chromatography analysis method, a molecular weight range of a polymer sample that represents an analysis target is at least 100 but not more than 5,000,000 (polystyrene-equivalent values) (page 3 para. 3). 
Regarding claim 9:  TOMITA discloses:  during size exclusion chromatography using the liquid chromatography analysis method, an elution volume of a mobile phase containing a polymer sample (a product of a polymer sample retention time (units: minutes) and a mobile phase flow rate (units: ml/minute)) is not more than 2.0 ml per column (The flow rate of .8 ml/min given on page 22 last para. divided by any of the retention times in the figure on page 25 give an elution volume of less than 2 ml.). 
Regarding claim 10:  TOMITA discloses: during size exclusion chromatography using the liquid chromatography analysis method, the mobile phase is at least one compound selected from the group consisting of tetrahydrofuran (page 22 last para.), chloroform, dichloromethane, dimethylformamide, dimethylacetamide, benzene, 
Regarding claim 11:  TOMITA discloses: during size exclusion chromatography using the liquid chromatography analysis method, a flow rate of a mobile phase is from 0.3 to 3.0 ml/min (page 22 last para.). 
Regarding claim 12:  TOMITA discloses:  wherein the identity coefficient in the particle size distribution represents a ratio of an equivalent circle diameter of a crosslinked polymer particle corresponding with 75% by volume relative to an equivalent circle diameter of a crosslinked polymer particle corresponding with 25% by volume, wherein the ratio is obtained when a two-dimensional particle image is obtained by capturing an image of the crosslinked polymer particles using a particle size distribution measurement device, an equivalent circle diameter of each particle is obtained from the image, a volume of each particle is then calculated from the equivalent circle diameter, and all of the crosslinked polymer particles used in the calculation are arranged in order of volume from smallest to largest to obtain the ratio (As discussed in the Terminology section, this concept can be expressed in terms of the coefficient of variation and page 22 para. 2 of TOMITA has a distribution for the particles that meets this limitation.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOMITA in view of ZHANG et al. (US Pub. 2010/0210744).
Regarding claim 2:  TOMITA does not explicitly disclose that an average pore size of the crosslinked polymer particles is at least 1 nm but not more than 60 nm, although he does discuss making the particles porous on pages 15-16.
ZHANG however does teach using styrene-divinylbezene (para. 7) to make particulate material (para. 7-8) for chromatography (para. 80) that have a similar range to that of TOMITA (1-50 µm in para. 49) and have an average pore size of 1-30 nm (para. 49).
One skilled in the art would be motivated to use the pore diameters taught by ZHANG in the particles of TOMITA because they can be used for chromatography (para. 80 of ZHANG) and are useful for trapping and later releasing analytes which is the entire purpose of chromatography.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other references have been added to the Notice of References Cited for teaching one or more limitations of claim 1.  BRADY et al. (US Pub. 2002/0197250) teaches different pore sizes on microparticles.  MURANAKA et al. (US Pub. 2002/0072565) teaches microparticles with an overlapping range to that of claim 1.  He also teaches that they can be made from styrene-divinylbenzene.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL J KOLB/Examiner, Art Unit 2856